                                                      Valuation Book                                            Page 87 of 107
                                           For the Town of PARKMAN 07-21-2020

  04-41-02-00      B 2137   P 153     Value of Real Estate   Value of Pers. Prop.      Net Taxable             Taxes
SANTOS, FRANK T. & TRACY L.         Land            $2,500   M&E              $0 Real           $2,500 Real          $35.50
                                    Buildings                F&F              $0 Personal           $0 Personal       $0.00
155 DAIRY LANE ROAD                 Total           $2,500   Other            $0 Total          $2,500 Total         $35.50
PARKMAN             ME 04443        Exempt                   BETE             $0             (PHYSICAL LOCATION)
                          5         Net             $2,500   Total            $0

  16-62-00-00     B 2139    P 313     Value of Real Estate   Value of Pers. Prop.      Net Taxable                 Taxes
SARGENT, APRIL J.                   Land           $13,610   M&E              $0 Real         $103,830     Real       $1,474.39
SARGENT, KEVIN A.                   Buildings    $117,720    F&F              $0 Personal           $0     Personal       $0.00
78 HARLOW POND RD                   Total        $131,330    Other            $0 Total        $103,830     Total      $1,474.39
PARKMAN           ME 04443          Exempt        $27,500    BETE            $0                (PHYSICAL LOCATION)
                        0.64        Net          $103,830    Total           $0     78 HARLOW POND RD

  05-13-01-00     B 1763    P 133     Value of Real Estate   Value of Pers. Prop.      Net Taxable                 Taxes
SAWYER, ARTHUR R.                   Land           $21,810   M&E              $0 Real          $84,140     Real       $1,194.79
                                    Buildings      $62,330   F&F              $0 Personal           $0     Personal       $0.00
12 THYME LANE                       Total         $84,140    Other           $0     Total        $84,140 Total     $1,194.79
NO.ATTLEBORO         MA 02760       Exempt                   BETE            $0                (PHYSICAL LOCATION)
(Tree Growth)               34      Net           $84,140    Total           $0     WELLINGTON ROAD

  13-10-00-00      B 836    P 324     Value of Real Estate   Value of Pers. Prop.         Net Taxable             Taxes
SAWYER, RALPH J. &                  Land           $19,570   M&E              $0 Real             $32,550 Real         $462.21
DAUGHDRILL, JIMMY D.                Buildings     $12,980    F&F             $0     Personal           $0 Personal       $0.00
PO BOX 3486                         Total         $32,550    Other           $0     Total         $32,550 Total        $462.21
AUBURN               ME 04212       Exempt                   BETE            $0                 (PHYSICAL LOCATION)
(Tree Growth)              66       Net           $32,550    Total           $0     AFTER PEASE BRIDGE ON RIGHT

  05-20-00-00   B 2371      P 106     Value of Real Estate   Value of Pers. Prop.      Net Taxable                 Taxes
SAWYER, THOMAS M.                   Land           $55,300   M&E              $0 Real         $103,760     Real       $1,473.39
                                    Buildings      $75,960   F&F              $0 Personal           $0     Personal       $0.00
487 WELLINGTON ROAD                 Total        $131,260    Other            $0 Total        $103,760     Total      $1,473.39
PARKMAN            ME 04443         Exempt        $27,500    BETE            $0                (PHYSICAL LOCATION)
                         56         Net          $103,760    Total           $0     497 WELLINGTON ROAD

  05-20-00-99   B           P         Value of Real Estate   Value of Pers. Prop.         Net Taxable             Taxes
SAWYER, THOMAS M.                   Land                $0   M&E              $0    Real          $27,930 Real         $396.61
                                    Buildings      $27,930   F&F              $0    Personal           $0 Personal       $0.00
487 WELLINGTON ROAD                 Total          $27,930   Other            $0    Total         $27,930 Total        $396.61
PARKMAN            ME 04443         Exempt                   BETE             $0                (PHYSICAL LOCATION)
                                    Net            $27,930   Total            $0    497 WELLINGTON RD.

  13-16-04-00      B 1174   P 250     Value of Real Estate   Value of Pers. Prop.         Net Taxable             Taxes
SCHMAHL, RICKY J                    Land            $7,020   M&E              $0 Real              $7,020 Real          $99.68
                                    Buildings                F&F             $0     Personal           $0 Personal       $0.00
25 SHADDUCK ROAD                    Total          $7,020    Other           $0     Total          $7,020 Total         $99.68
NAUGATUCK            CT 06770       Exempt                   BETE            $0                 (PHYSICAL LOCATION)
(Tree Growth)              41       Net            $7,020    Total           $0     179 WINDY PITCH

  13-16-04-01     B 1418    P 305     Value of Real Estate   Value of Pers. Prop.      Net Taxable                Taxes
SCHMAHL, RICKY J.                   Land              $600   M&E              $0 Real              $600   Real          $8.52
                                    Buildings                F&F              $0 Personal            $0   Personal      $0.00
25 SHADDUCK ROAD                    Total            $600    Other           $0     Total          $600 Total           $8.52
NAUGATUCK            CT 06770       Exempt                   BETE            $0                (PHYSICAL LOCATION)
(Tree Growth)              4        Net              $600    Total           $0

  14-12-00-00      B 2507   P 163     Value of Real Estate   Value of Pers. Prop.         Net Taxable              Taxes
SCHMIDT, PAMELA                     Land           $35,700   M&E              $0 Real             $237,660 Real       $3,374.77
                                    Buildings    $201,960    F&F             $0     Personal            $0 Personal       $0.00
22 SOLSTICE ROAD                    Total        $237,660    Other           $0     Total         $237,660 Total      $3,374.77
PARKMAN              ME 04443       Exempt                   BETE            $0                 (PHYSICAL LOCATION)
                           31       Net          $237,660    Total           $0     22 SOLSTICE ROAD


                                                      Maine Tax Book
                                                                                                                       G
